[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR CLARIFICATION AND EXTENSION OF TIME TO MAKE AN ELECTION
The Motion for Clarification is granted to the following extent:
1. The percentage which the court used for determining the defendant's interest in the plaintiff's pension is .433 per cent. Since the fourth digit is less than five, the court used 43 per cent as the determining percentage of the defendant's interest in the pension.
   So far as the date when the benefits are to commence is concerned, they should begin with the date of the judgment. The defendant is granted a full present interest in the pension as of that date including the right to receive present periodic benefits. 2. The lump sum payment as given in the Memorandum of Decision is in error. The amount should be $69,230.00, representing 43 per cent of one half of the cash value of the pension as of January 1, 1991.
The Memorandum of Decision dated June 12, 1991 is amended to reflect the above changes.
The request for an extension of time is granted.
It is so ordered.
MARGARET C. DRISCOLL, STATE TRIAL REFEREE CT Page 6256